Dear Mayor Pierrotti:
You have requested an Attorney General's opinion on record retention requirements for hospital records. You state that the Town of Mamou is presently sorting through a large amount of stored records belonging to a hospital facility.
Your record retention concerns are mainly focused on accounts receivable records of past patients as well as past payroll records, X-rays, and related medical records.
The hospital facility at issue is owned and managed by the Town of Mamou which is a political subdivision of the state and a `public body' subject to the Public Records Act. LSA-R.S. 44:1 et seq. Consequently, the Public Records Act applies to the hospital facility. LSA-R.S. 44:36(A) mandates that public records shall be preserved and maintained for at least three (3) years from the date on which the public record was made.
While certain hospital records have been excepted from portions of the Public Records Act, LSA-R.S. 44:7(A) requires that the three year retention period mandated by LSA-R.S. 44:36
still apply to those records. LSA-R.S. 44:7(A) states:
      Except as provided in Subsections B, C, and E hereof and R.S. 44:17, the charts, records, reports, documents, and other memoranda prepared by physicians, surgeons, psychiatrists, nurses, and employees in the public hospitals of Louisiana, adult or juvenile correctional institutions, public mental health centers, and public schools for the mentally deficient to record or indicate the past or present condition, sickness or disease, physical or mental, of the patients treated in the hospitals are exempt from the provisions of this Chapter, except the provisions of R.S. 44:36 and R.S. 44:39. Nothing herein shall prevent hospitals from providing necessary reports pursuant to R.S. 22:213.2 and R.S. 44:17, nor shall any liability arise from the good faith compliance therewith. (Emphasis added.)
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb
 OPINION NUMBER 78-575
MAY 19, 1978
90-C PUBLIC RECORDS
R.S. 44:31, 32
Student work-study payroll records and certification of daily or hourly attendance records are public records, subject to Title 44, L.R.S., and should be made available at cost.
Mr. Thomas J. Bethune Director Financial Aid and Internal Auditor Delgado College 615 City Park Avenue New Orleans, La. 70119
Dear Mr. Bethune:
Your question addressed to the Attorney General, as we understand it, is whether the payroll records and the certification of the daily and hourly attendance records of a work-study student are public records, subject to Title 44 of the Louisiana Revised Statutes.
It has been the opinion of this office for a number of years that the Public Records Act must be given the most liberal interpretation as mandated by the Legislature.
You have also asked whether these records are subject to the "Privacy Act". By that we assume you mean the Federal Privacy Act found both in Title 20 of the United States Code which concerns education and Title 5 of the United States Code, Section 552(A) et seq., which is commonly referred to as the Federal Privacy Act.
We have made a thorough search of Title 20, and find no reference to the privacy of payroll records of student work-study.
Likewise, under Title 5, we have found no such reference.
If the funds for the work-study program were exclusively federal, there might be an argument about the applicability of Title 5. However, it is our understanding that the funds involved in this matter are from the State of Louisiana.
Therefore, it is the opinion of this office that the student work-study payroll records and the certification of the daily or hourly attendance records are public records, subject to Title 44 of the Louisiana Revised Statutes and should be made available at cost, pursuant to L.R.S. 44:31
and 32.
Yours vary truly,
                             WILLIAM J. GUSTE, JR. Attorney General
                             By: _______________________ KENDALL L. VICK Assistant Attorney General
KLV: ab